Citation Nr: 1640623	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety and psychotic disorders.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982 and from January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was one for entitlement to service connection for PTSD, and the Board has expanded the claim to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran contends that he has PTSD based on experiencing fear of hostile military or terrorist activity while serving in Korea in 1979 and 1980.  During that time he was stationed at Camp Casey and patrolled the demilitarized zone (DMZ) between South Korea and North Korea.  Specifically he asserts that while in Korea the president was killed and the country went on alert and [his company] was moved to the DMZ where they were on guard patrol; they patrolled every night in "rice paddies" that had live land mines in them and there was "a chance to run in with North Koreans."  He stated that he feared he would be blown up.

With regard to PTSD, if a stressor claimed by a Veteran relates to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support the PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor, the Veteran's testimony can establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  In this case, the Veteran was afforded a VA initial PTSD examination in August 2011.  The examiner noted that the Veteran's stressor event (guard patrol in the paddies in Korea where there were live land mines) related to his fear of hostile military or terrorist activity and was adequate to support the diagnosis of PTSD.  The examiner further commented that the Veteran claims that he has 2 to 3 nightmares a month of having lost his legs.  The examiner noted that this did not count as criteria for "persistently re-experiencing the traumatic event[.]"  The examiner suggested that "If veteran had dreams about being fearful walking through land mines recurrently, that would be more consistent with the criteria above as it actually happened."  Here, the Board points to the Veteran's statement made during the examination that "he has dreams about having been blown up in a land mine and is in a wheel chair with amputated limbs[,]" and find it is consistent with the criteria for persistently re-experiencing the traumatic event, especially using the example suggested by the examiner.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  His diagnoses were polysubstance dependence in sustained full remission, anxiety disorder not otherwise specified (NOS), and psychotic disorder NOS.

The Board finds that the August 2011 VA PTSD examination is inadequate to rate the Veteran's psychiatric disorder.  Most significant is that a medical opinion as to whether PTSD, or other psychiatric disorders, had onset in service or otherwise related to service, has not been provided.  Moreover, the examiner should review the Veteran's statement regarding his dreams associated with patrolling a land mine and the criteria for persistently re-experiencing the traumatic event to determine whether such statement satisfies the criteria.  The Board therefore finds that the August 2011 VA PTSD examination is inadequate, in turn necessitating additional medical findings on whether additional criteria for a diagnosis of PTSD are met and on the determinative issue of causation.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).  Another VA examination is necessary in this instance.

All ongoing records of VA treatment should also be obtained, including those created since August 2011, the last VA treatment of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding relevant VA treatment records since August 2011 and associate them with the Veteran's record.

2.  After obtaining any outstanding relevant VA treatment records, the AOJ should schedule the Veteran for VA psychiatric examination to determine the nature and etiology of any psychiatric disorder that may be present.  The examiner is requested to review all pertinent records associated with the Veteran's record.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Based on examination of the Veteran and review of the record, the examiner should respond to the following:

a) Does the Veteran currently have an acquired psychiatric disorder?  If so please identify (by medical diagnosis). 

b) For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner should be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided. 

3.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




